The charge to the jury that if they believed the defendant's testimony to find him guilty, was fully justified by the evidence, and it was competent for the judge in such case to so instruct the jury. S. v. Riley,113 N.C. 648.
The chief reliance of the appellant, however, is that chapter 504, Laws 1889, which placed the jurisdiction of the offense of abandonment in a justice of the peace, is not repealed by chapter 83, Laws 1893, because the body of the latter act only amends "chapter 504," omitting the words, "Laws 1889," but in the title of said chapter 83, Laws 1893, it is described as "An Act to amend chapter 504, Laws 1889," This makes the meaning and purport of said chapter 83, Laws 1893, entirely clear. It is true that at common law the title of an act was little considered. The reason of this was because in England the title was no part of an act, but was prefixed by the clerk of that House in which the bill originated. The titles were styled Rubrics because written in red ink. Indeed, prior to the eleventh year of Henry VII (1495), titles were very rarely prefixed at all. But now the title is part of the bill when introduced, being placed there by its author, and probably attracts more attention than any other part of the proposed law, and if it passes into law the title thereof is consequently a legislative declaration of the tenor and object of the Act. Indeed, so far is this true, and so important has the title become, that in many State Constitutions there are now provisions to guard against the title of bills being misleading. Ratione cessante, cessant ipsa lex. Consequently, when the meaning of an act is (781) at all doubtful, all the authorities now concur that the title should be considered. Sedg. Stat. Law, 50; Potter's Dwarris on Stat., 101, 105; Cooley Const. (6 Ed.), 169; Sutherland Stat. Constr., sec. 210; Endlich Stat., sec. 58; Wilson v. Spalding, 19 Fed., 304.
If there was nothing more before us than chapter 83, Laws 1893, still it would be clear, taking into consideration the title in connection with the body of the Act, that the chapter 504 amended, was chapter 504, Laws 1889, and therefore, that jurisdiction of the offense of abandonment was restored to the Superior Court as it stood under The Code, sec. 970. Had there been the least doubt on this point, however, it was removed by the supplementary act at the same session, chapter 481, Laws 1893, which expresses in the body of it, that the prior act of the same session, "To amend chapter 504, Laws 1889," should be amended by inserting the words "Laws 1889" in the body of the Act after the words, "Chapter 504." It is true the said chapter 481, in referring to chapter 83 (as it was afterwards numbered) mentions it as "ratified 14 February, 1893," when in fact it was ratified 11 February, 1893. We do not know whether the discrepancy between 11 February and 14 February, was a *Page 487 
clerical error in copying, or a typographical error in printing, or an inadvertence in drawing the supplementary act or bill, but sufficient appears to make it clear beyond cavil what prior act is referred to. The Court will not "distinguish and divide a hair betwixt South and Southwest side." A stronger case than ours in favor of following the clear legislative intent is Wilson v. Spalding, supra; Cram v. Cram, 116 N.C. 288, relied on by appellant, in no wise conflicts with what is above stated, since that case merely holds that the heading of a section    (782) prepared by the compilers of The Code will not `affect the construction of the language of the section, when its meaning is perfectly obvious."
NO ERROR.
Cited: S. v. Neal, 120 N.C. 621; Fowler v. Fowler, 131 N.C. 171; S.v. May, 132 N.C. 1021; S. v. Patterson, 134 N.C. 614; S. v. Lewis,142 N.C. 653; S. v. R. R., 145 N.C. 578.